Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.

	Argument: Applicant argues that the rejection under 35 U.S.C. 112(b) has been overcome by amendment.  Remarks pp. 8.

	Applicant’s arguments, see Remarks, filed 2/8/2022, with respect to rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The proposed amendment of claim 2 has the potential to overcome the rejection under 35 U.S.C. 112(b). 

	Argument: Applicant argues that the El-Dasher reference does not anticipate the amendment to claim 1.  Remarks pp. 9.

	This is not found persuasive because while the El-Dasher reference does not disclose the splay of the liquid crystals changes in response to the time-varying light pattern/voltage, one of ordinary skill in the art might find it anticipatory / obvious to time-vary the splay of such liquid crystals in the recited apparatus must necessarily perform those steps in operation of the 
	Furthermore, an additional rejection that anticipates the recited functions expressly may be found subject to further search and consideration outside of the scope of After Final practice.

/GUY F MONGELLI/Patent Examiner, Art Unit 1743          

                                                                                                                                                                                              


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743